Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 09/01/2022 is made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
2.	Claims 1-17 are allowed. 
           The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Bhardwaj et al (U.S. Patent 9886653) and Publicover et al (U.S. Patent 9823744) failed to teach or fairly suggest, acquiring an image of an item and item information associated with the item; detecting one or more objects associated with the item in the image and setting one or more bounding boxes for the detected one or more objects in the image; selecting a bounding box including an object associated with the item among the set one or more bounding boxes based on the item information; cropping a portion of the image disposed in the selected bounding box, and performing padding-processing to the cropped portion of the image disposed in the selected bounding box; extracting a feature vector from the cropped and padding-processed portion of the image; and storing the feature vector associated with the item in the database. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-17 are allowable over the prior art of record.
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (10956928), (10380650), (9823744) and (8908962).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
09/08/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669